                 Case 8:21-bk-02588-CPM                   Doc 36       Filed 05/24/21          Page 1 of 3

[Doppsubv] [District Order Prescribing Procedures in Ch. 11 Subchapter V Case, Setting Deadline for Filing Plan, and Setting
Status Conference]




                                             ORDERED.
Dated: May 24, 2021




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                           Case No.
                                                                                 8:21−bk−02588−CPM
                                                                                 Chapter 11
                                                                                 Subchapter V
Work Cat Florida LLC
fka Work Cat Trans Gulf, LLC



________Debtor(s)1________/

          ORDER PRESCRIBING PROCEDURES IN CHAPTER 11 SUBCHAPTER V CASE,
         SETTING DEADLINE FOR FILING PLAN, AND SETTING STATUS CONFERENCE

            THIS CASE, filed under Subchapter V of Chapter 11, came on for consideration by the
         Court of the entry of an appropriate order. Accordingly, it is
            ORDERED:

             1. Compliance with Local Rule 2081−1. Except to the extent modified herein, Debtor shall
         comply with the requirements of Local Rule 2081−1, including the requirement that Debtor
         file a Case Management Summary within three days of the filing of the petition.

            2. Communication with Subchapter V Trustee. Debtor's counsel or, if Debtor is
         self−represented, Debtor, shall contact the Subchapter V Trustee (the "Trustee") within five
         days of the date of this order to discuss the Trustee's facilitation of the development of a
         consensual plan of reorganization. The Debtor is expected to communicate regularly and share
         information with the Subchapter V Trustee as is appropriate under the facts of the case.

         _________________________________
         1Allreferences to "Debtor" include and refer to both of the debtors in a case filed jointly by
         two individuals.
       Case 8:21-bk-02588-CPM               Doc 36      Filed 05/24/21       Page 2 of 3

   3. Interim Trustee Compensation. Within 30 days of the petition date and continuing
monthly thereafter, Debtor shall remit to the Trustee interim compensation in the amount of
$1,000.00. The amount of the interim compensation is subject to adjustment by the Court
upon the request of any interested party and the Court's approval of the Trustee's fee
application under 11 U.S.C. § 330. Debtor shall include the Trustee's interim compensation in
any proposed cash collateral budget.

   4. Status Conference. The Court will conduct the status conference required by 11 U.S.C. §
1188 on June 17, 2021, at 02:00 PM in Courtroom 8B, Sam M. Gibbons United States
Courthouse, 801 N. Florida Avenue, Tampa, FL 33602. The Court may set other status
conference(s) as are appropriate in the case. Prior to the status conference, Debtor shall file
and serve the report required by 11 U.S.C. § 1188(c) detailing the efforts that Debtor has
undertaken and will undertake to attain a consensual plan of reorganization. The Debtor's
report shall include the following information:

      a. Whether and to what extent the Debtor has communicated with the Subchapter V
Trustee;

      b. Whether and to what extent the Debtor has communicated with creditors; and

     c. Whether the Debtor is aware of or anticipates any objections or impediments to
consensual confirmation and describing the issues.

   5. Mediation. If Debtor or the Trustee believes that mediation will facilitate a consensual
plan of reorganization, Debtor may file a motion for an order directing any party in interest,
e.g., a landlord or a secured creditor, to mediation.

   6. Plan Filing Deadline. Debtor shall file a plan of reorganization that satisfies the
requirements of 11 U.S.C. § 1190 on or before August 16, 2021.

    7. Operation of Business. Debtor shall continue in possession and control of its property
and as debtor−in−possession may operate its business pursuant to 11 U.S.C. § 1108. Subject
to the provisions of 11 U.S.C. § 363 regarding use of cash collateral,2 Debtor is authorized to
pay all necessary and current expenses of operating its business, including taxes incurred in
the operation of the business or imposed on its property, to the extent that such payments are
postpetition obligations and are necessary to preserve the assets or operate the business.

   8. Debtor−in−Possession Bank Accounts. Consistent with 11 U.S.C. § 345, Debtor is
authorized and directed to open and maintain debtor−in−possession bank accounts for the
deposit, investment, and disbursement of monies of the estate.

   9. Insurance. Debtor shall maintain insurance customary and appopriate to Debtor's
industry.

    10. Tax Returns. No later than 30 days from the date of service of this Order, Debtor shall
file with the appropriate agency any delinquent federal or state tax return for any tax period.
Debtor shall timely file all federal and state tax returns required to be filed after the
commencement of this case and shall timely pay all personal federal and state taxes that are
due and payable after the commencement of this case. Debtor shall maintain copies of all tax
returns, reports, and proof of all payments and make these available upon request for
inspection by any representative of the appropriate taxing agency, the United States Trustee,
or any trustee appointed in this case.

   11. Tax Deposits. Within three business days following the end of all pay periods, Debtor
shall make all tax deposits as required by the Internal Revenue Service and the State of
Florida.

_________________________________
2Debtor  may not use cash collateral unless each entity that has an interest in such cash
collateral consents or the Court has so authorized. See 11 U.S.C. § 363(c)(2) and Local Rule
2081−1(g)(1).
3United States Trustee's Guidelines, ¶¶ 8 and 13. See also Fed. R. Bankr. P. 2015(a)(6) for
Small Business Monthly Operating Reports, and Local Rule 2081−1(d).
                 Case 8:21-bk-02588-CPM              Doc 36      Filed 05/24/21       Page 3 of 3

           12. Monthly Operating Reports. Debtor is required to file monthly operating reports until
        the earlier of confirmation of a plan or conversion or dismissal of the case.3 Debtor shall file
        the monthly operating reports on or before the 21st day of the month following the time period
        covered by the report.

           13. Failure to Comply. The failure timely to comply with this Order may result in the
        imposition of sanctions against the Debtor or Debtor's counsel, including, but not limited to,
        conversion or dismissal of the case,4 removal of the Debtor as debtor−in−possession,5 and
        monetary sanctions.

        _________________________________
        4See   11 U.S.C. § 1112(b)(4)(F) and (H).
        5See   11 U.S.C. § 1185(a).

The Clerk's office is directed to serve a copy of this order on interested parties.
